Motion for leave to appeal to the Court of Appeals granted. The questions certified are: (1) Does the complaint state facts sufficient to constitute the causes of action therein set forth respectively for an accounting and a conversion of funds? (2) Was the order of arrest of defendant Reubenson properly granted? Stay granted on condition that within five days from the entry of the order herein respondent, appellant, file an undertaking with corporate surety for the payment of costs in all courts in the event that the appeal be decided adversely to him; otherwise, motion for stay denied. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ. [See 237 App. Div. 911.]